Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 11, 2019

                                     No. 04-19-00093-CV

                   IN THE INTEREST OF D.B.B., ET AL CHILDREN,

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA00420
                     The Honorable Linda A. Rodriguez, Judge Presiding


                                       ORDER
       The appellant D.B.’s first motion for extension of time to file brief is hereby GRANTED.
Time is extended to April 18, 2019.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court